DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the filing of 6/18/2019. Claims 1-15 are currently pending. Claims 1, 3, 8, 11, and 13 have been amended in a preliminary amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In this case, the “synchronization means” of claims 3 and 14 and the “shading structure means” of claims 6, 7, and 11 have been interpreted as invoking 35 U.S.C. 112(f).

Claim Objections
Claim 6 is objected to because of the following informality: line 3 reads “projected o the embossed material” when it should read “projected on the embossed material.”
	Claim 7 is objected to because of the following informality: line 2 reads “pilxelizing” when it should read “pixelizing.”
Claim 8 is objected to because of the following informalities: line 19 reads “intented” when it should read “intended” and line 27 reads “operaiton” when it should read “operation.” Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “the foil material” in line 3 lacks sufficient antecedent basis. In order further prosecution, the limitation has been interpreted to recite “the material.” Claims 2-7 are rejected based on their dependency from claim 1.
	Regarding claim 1, the limitations “in axial direction” and “in circumferential direction” in lines 9-10 are vague and indefinite because it is not clear which axial direction and which circumferential direction is respectively being referred to. Are the limitations referring to the axial direction and the circumferential direction of the first roll? Also the limitations appear to be grammatically incorrect since they are missing an article. In order to further prosecution, the limitations have been interpreted to recite “in an axial direction of the first roll” and “in a circumferential direction of the first roll.” Claim 8 recites the same limitation and has been 
	Regarding claim 1, the limitation “a second subset of the plurality of negative projections” in line 10 is vague and indefinite because the limitation implies that there is a first subset of the plurality of negative projections but no first subset has been recited. In order to further prosecution, the limitation has been interpreted to recite “a first subset of the plurality of negative projections.” Claim 8 recites the same limitation and has been rejected as indefinite based on the same reasoning presented above.
	Regarding claim 1, the limitation “in axial direction” and “in circumferential direction” in lines 11-12 are vague and indefinite because it is not clear which axial direction and which circumferential direction is respectively being referred to. Are the limitations referring to the axial direction and the circumferential direction of the first roll? Also the limitations appear to be grammatically incorrect since they are missing an article. In order to further prosecution, the limitations have been interpreted to recite “in the axial direction of the first roll” and “in the circumferential direction of the first roll.” Claim 8 recites the same limitation as has been rejected as indefinite based on the same reasoning above.
	Regarding claim 1, the limitation “interwined” in line 12 is vague and indefinite because it is not clear how to understand the word “interwined.” Perhaps the word should be “intertwined?” If the word should be “intertwined,” what does it mean for two subsets of projections to be intertwined? In order to further prosecution, the limitation has been interpreted to recite “intertwined” and consistent with applicant’s disclosure, the word 
	Regarding claim 1, the limitation “axial and circumferential directions” is vague and indefinite because it is not clear if the limitation is referring to new axial and circumferential directions or the axial and circumferential directions recite previously in the claim. In order to further prosecution, the limitation has been interpreted as referring to the axial and circumferential directions recited previously in the claim. Claim 8 recites the same limitation and has been rejected as indefinite based on the same reasoning above.
	Regarding claim 1, the limitations “a third subset of the plurality of positive projections and a fourth subset of the plurality of negative projections” is vague and indefinite because the phrase “a third subset” implies that there is a second subset of positive projections and the phrase “a fourth subset” implies that there are three other subsets of negative projections but claim 1 does not recite a second subset of positive projections and only one other subset of negative projections. In order to further prosecution, the limitation has been interpreted to recite “a second subset of the plurality of positive projections and a second subset of the plurality of negative projections.”
	Regarding claim 1, the phrase “the method being wherein it further comprises” is indefinite because it is not clear how a method can be a “wherein it further comprises.” In order to further prosecution, the phrase has been interpreted to recite “wherein the method further comprises.”
	Regarding claim 1, the limitation “all lateral oblique surfaces of the positive and negative projections of the first roll are just above the surface in full faced view” is indefinite for two 
	Regarding claim 6, the limitation “the lateral oblique surfaces” in lines 1 and 2 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “lateral oblique surfaces.”
	Regarding claim 7, the limitation “the step of providing at least one of the lateral oblique surfaces with shading structure means” in lines 1 and 2 lacks sufficient antecedent basis. It appears that the dependency from claim 1 is a typographical error and claim 7 should depend from claim 6. In order to further prosecution, claim 7 has been interpreted as depending from claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 2004/0076798 A1) in view of Staley (US 3264978).
	Regarding claim 1, Larsson discloses an embossing method allowing to emboss a material (10 – Fig. 1) on both sides, the method comprising at least feeding the material into a roll nip between a pair of a first roll (20 – Fig. 3a) and a second roll (20’ – Fig. 3a), providing the first roll with and the second roll each with a plurality of positive projections (24 – Fig. 3a) and negative projections (22 – Fig. 3a), the positive projections are elevated above a mean cylindrical surface of their roll (see Fig. 2), and the negative projections are recesses reaching below the mean cylindrical surface of their roll (see Fig. 2), a first subset of the plurality of positive projections being disposed with a first periodicity (the positive projections alternate with the negative projections going from right to left, see Fig. 8) on a first grid in an axial direction of the first roll and a second periodicity (the positive projections in one column alternate with half a negative and half a positive projection between them going from bottom to top, see Fig. 8) of the first grid in a circumferential direction of the first roll on the first roll, and a first subset of the plurality of negative projections being disposed with the first periodicity in the axial direction of the first roll and the second periodicity in the circumferential (as noted above, see Fig. 8), in the axial and circumferential directions respectively, and a second subset of the plurality of positive projections and a second subset of the plurality of negative projections being disposed on a second grid complementary to the first grid, on the second roll (para. 0030 and see Fig. 3b), each of the positive projections and the negative projections on the first roll during operation of the roll and in the roll nip, except for the projections located on edges of the first grid, being surrounded on all sides by positive projections and negative projections on the second roll (para. 0030 and see Fig. 4 in light of Fig. 3b), the positive projections of the first roll together with alternating corresponding negative projections on the second roll forming during the operation of the rolls and in the roll nip, a first straight line (y-y) substantially parallel to the axial direction (a line running through any of the rows, see Fig. 8), and the negative projections of the first roll together with alternating corresponding positive projections on the second roll forming during the operation of the rolls and in the roll nip, a second straight line (x-x) substantially parallel to the axial direction (the same line in the row for the positive projections, see Fig. 8), wherein the method further comprises disposing in the first grid the positive projections and the negative projections such that in the axial direction on the first roll each positive projection shares a lateral base border with at least one negative projection adjacent to the positive projection (see Fig. 8), where the first straight line (y-y) and the second straight line (x-x) are coincident in a single third line (z-z) (as noted above, the y-y line and the x-x line run through the same row so they are coincident), and during the operation of the rolls and in the roll nip, all lateral oblique surfaces of the positive and negative projections of the first roll are just above the surface in full faced view with the corresponding (see Fig. 3b), thereby enabling a homogenous distribution of pressure to the material (the first roll and second roll of Larsson are capable of applying a homogenous pressure distribution to the material at least due to the regular periodicity of the positive and negative projections).
	However, Larsson does not expressly disclose that the negative projections are identical shaped polyhedral structures although Larsson does disclose in para. 0015, lines 10-14, that the positive and negative projections formed on the material need not be spheres or half-spheres but can be other shapes.
	Staley teaches providing a first roll (27 – Fig. 1) and a second roll (28 – Fig. 1), wherein each of the rolls is provided with a plurality of positive projections and a plurality of negative projections (as seen in Fig. 6, the elements 45 form a pattern of positive and negative projections with half of the height 45 interpreted as the mean cylindrical surface) of identical shaped polyhedral structures (see Fig. 5). Upon reading the teaching of Staley, one of ordinary skill in the art would have immediately recognized that the projections of Larsson could be modified to be identical shaped polyhedral structures as taught by Staley in order, for example, to provide polyhedral embossing.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the projections of Larsson to be identical shaped polyhedral structures as taught by Staley in order to allow another type of shape to be embossed and widen the applicability of Larsson.



	Claim 2, essentially all of the elements of the claimed invention in claim 1.
	However, Larsson, as modified by Staley, does not teach that the first roll is a motor roll.
	Staley further teaches that the first roll (27 – Fig. 1) is a motor roll and the pair of rolls is configured such the motor roll drives the second roll (via 34, 35, and 36 – Fig. 1). Note that the first roll of Staley is interpreted as a motor roll since rolling the first roll will result in the second roll also rolling. One of ordinary skill in the art, upon reading the teaching of Staley, would have recognized that the first roll of Larsson could be used to drive the second roll as taught by Staley.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the first roll of Larsson to be a motor roll as taught by Staley. One of ordinary skill in the art would have been motivated to make this modification because Larsson is silent as to how the rolls are rotated and Staley provides a known solution.

	Claim 3, that the first roll (20 – Fig. 3a, Larsson) and the second roll (20’ – Fig. 3a, Larsson) are synchronized by means of synchronization means (the two rolls rotate synchronously so there must necessarily be synchronization means).

	Claim 4, essentially all of the elements of the claimed invention in claim 3.
	However, Larsson, as modified by Staley, does not expressly teach that the synchronization means comprise a teethed wheel.
(27 – Fig. 1) and the second roll (28 – Fig. 1) a teethed wheel (34, 35 – Fig. 1), the teethed wheels cooperating to synchronize the first roll and the second roll during operation such that the teethed wheel of the first roll is connected with the teethed wheel of the second roll (col. 3, lines 18-21 and see Fig. 1). One of ordinary skill in the art, upon reading the teaching of Staley, would have immediately recognized that the two wheels of Larsson could be synchronized by the synchronization means taught by Staley.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the embossing method of Larsson, as already modified by Staley, to provide a synchronization means as taught by Staley since Larsson is silent as to how the rolls are synchronized and Staley provides a known solution.

	Claim 5, that the synchronization means comprise the positive projections (24 – Fig. 3a, Larsson) and the negative projections (22 – Fig. 3a, Larsson) of the first roll (20 – Fig. 3a, Larsson) and the second roll (20’ – Fig. 3a, Larsson), the positive projections and the negative projections cooperating to synchronize a rotation of the first roll and the second roll during operation of the rolls. Note that since the positive and negative projections of the first roll interact respectively with the negative and the positive projections of the second roll, the positive and negative projections are interpreted as members of the synchronization means.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 2004/0076798 A1) in view of Staley (US 3264978) and Boegli (US 7229681).
Regarding claim 6, Larsson, as modified by Staley, teaches essentially all of the elements of the claimed invention in claim 1.
However, Larsson, as modified by Staley, does not teach shading structure means.
Boegli teaches providing at least one lateral oblique surface (the surface having 26 – Fig. 5) on a positive projection (2S2 – Fig. 5) of a first roll (1 – Fig. 1), wherein the at least one lateral oblique surface has shading structure means (26 – Fig. 5) for producing through an intended embossing of the material an optical shading effect when light is projected on the embossed material (col. 3, lines 23-30) in order to allow marks of authenticity to be produced (col. 2, lines 59-60).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified at least one positive projection of Larsson, as already modified by Staley, to comprise a shading structure means as taught by Boegli in order to allow marks of authenticity to be produced.

	Regarding claim 7, Larsson, as modified by Staley and Boegli, further teaches that the step of providing at least one of the lateral oblique surfaces with shading structure means comprises providing pixelizing embossing structures (col. 5, lines 27-29).

Claim 8-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 2004/0076798 A1) in view of Staley (US 3264978).
Regarding claim 8, Larsson discloses an embossing apparatus for embossing a material (10 – Fig. 1) on both sides, the apparatus comprising at least a pair of a first roll (20 – Fig. 3a) and a second roll (20’ – Fig. 3a) configured to emboss the material which is intended to be fed into a roll nip formed by the first and second roll, the first roll and the second roll being provided each with a plurality of positive projections (24 – Fig. 3a) and negative projections (22 – Fig. 3a), the positive projections are elevated above a mean cylindrical surface of their roll (see Fig. 2), and the negative projections are recesses reaching below the mean cylindrical surface of their roll (see Fig. 2), a first subset of the plurality of positive projections being disposed with a first periodicity (the positive projections alternate with the negative projections going from right to left, see Fig. 8) on a first grid in an axial direction of the first roll and a second periodicity (the positive projections in one column alternate with half a negative and half a positive projection between them going from bottom to top, see Fig. 8) of the first grid in a circumferential direction of the first roll on the first roll, and a first subset of the plurality of negative projections being disposed with the first periodicity in the axial direction of the first roll and the second periodicity in the circumferential direction of the first roll on the first grid intertwined with the positive projections (as noted above, see Fig. 8), in the axial and circumferential directions respectively, and a second subset of the plurality of positive projections and a second subset of the plurality of negative projections being disposed on a second grid complementary to the first grid, on the second roll (para. 0030 and see Fig. 3b), each of the positive projections and the negative projections on the first roll being configured such that during intended operation of the rolls and in the roll nip, except for the projections located on edges of the first grid, being surrounded on all sides by positive projections and (para. 0030 and see Fig. 4 in light of Fig. 3b), the positive projections of the first roll together with alternating corresponding negative projections on the second roll forming during the intended operation of the rolls and in the roll nip, a first straight line (y-y) substantially parallel to the axial direction (a line running through any of the rows, see Fig. 8), and the negative projections of the first roll together with alternating corresponding positive projections on the second roll forming during the intended operation of the rolls and in the roll nip, a second straight line (x-x) substantially parallel to the axial direction (the same line in the row for the positive projections, see Fig. 8), wherein the apparatus further comprises on the first roll and on the second roll a disposition of the positive projections and the negative projections is configured such that in the axial direction on the first roll each positive projection shares a lateral base border with at least one negative projection adjacent to the positive projection (see Fig. 8), where the first straight line (y-y) and the second straight line (x-x) are coincident in a single third line (z-z) (as noted above, the y-y line and the x-x line run through the same row so they are coincident), and during the intended operation of the rolls and in the roll nip, all lateral oblique surfaces of the positive and negative projections of the first roll are just above the surface in full faced view with the corresponding lateral oblique surfaces of the respective negative and positive projections of the second roll (see Fig. 3b), thereby enabling a homogenous distribution of pressure to the material (the first roll and second roll of Larsson are capable of applying a homogenous pressure distribution to the material at least due to the regular periodicity of the positive and negative projections).
	However, Larsson does not expressly disclose that the negative projections are identical 
	Staley teaches providing a first roll (27 – Fig. 1) and a second roll (28 – Fig. 1), wherein each of the rolls is provided with a plurality of positive projections and a plurality of negative projections (as seen in Fig. 6, the elements 45 form a pattern of positive and negative projections with half of the height 45 interpreted as the mean cylindrical surface) of identical shaped polyhedral structures (see Fig. 5). Upon reading the teaching of Staley, one of ordinary skill in the art would have immediately recognized that the projections of Larsson could be modified to be identical shaped polyhedral structures as taught by Staley in order, for example, to provide polyhedral embossing.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the projections of Larsson to be identical shaped polyhedral structures as taught by Staley in order to allow another type of shape to be embossed and widen the applicability of Larsson.

Larsson, as modified by Staley, further teaches:
	Claim 9, essentially all of the elements of the claimed invention in claim 8.
	However, Larsson, as modified by Staley, does not teach material of the surface of the first roll and the second roll.
	Staley further teaches that the first roll (27 – Fig. 1) and the second roll (28 – Fig. 1) comprise a surface comprising a hard metal (col. 3, lines 31-34 and 49-53). One of ordinary skill (col. 1, lines 8-12).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the first roll and second roll of Larsson to be constructed out of the same material as taught by Staley including providing a surface comprising a hard metal in order to eliminate possible misregistration of the first and second rolls.

	Claim 10, that the surface further comprises a protective layer (38 – Fig. 8a, Staley).

Claim 13, essentially all of the elements of the claimed invention in claim 8.
	However, Larsson, as modified by Staley, does not teach that the first roll is a motor roll.
	Staley further teaches that the first roll (27 – Fig. 1) is a motor roll and the pair of rolls is configured such the motor roll drives the second roll (via 34, 35, and 36 – Fig. 1). Note that the first roll of Staley is interpreted as a motor roll since rolling the first roll will result in the second roll also rolling. One of ordinary skill in the art, upon reading the teaching of Staley, would have recognized that the first roll of Larsson could be used to drive the second roll as taught by Staley.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the first roll of Larsson to 

Claim 14, that the first roll (20 – Fig. 3a, Larsson) and the second roll (20’ – Fig. 3a, Larsson) are synchronized by means of synchronization means (the two rolls rotate synchronously so there must necessarily be synchronization means).

Claim 15, that the synchronization means comprise the positive projections (24 – Fig. 3a, Larsson) and the negative projections (22 – Fig. 3a, Larsson) of the first roll (20 – Fig. 3a, Larsson) and the second roll (20’ – Fig. 3a, Larsson), the positive projections and the negative projections cooperating to synchronize a rotation of the first roll and the second roll during operation of the rolls. Note that since the positive and negative projections of the first roll interact respectively with the negative and the positive projections of the second roll, the positive and negative projections are interpreted as members of the synchronization means.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 2004/0076798 A1) in view of Staley (US 3264978) and Boegli (US 7229681).
Regarding claim 11, Larsson, as modified by Staley, teaches essentially all of the elements of the claimed invention in claim 8.
However, Larsson, as modified by Staley, does not teach shading structure means.
(the surface having 26 – Fig. 5) on a positive projection (2S2 – Fig. 5) of a first roll (1 – Fig. 1), wherein the at least one lateral oblique surface has shading structure means (26 – Fig. 5) for producing through an intended embossing of the material an optical shading effect when light is projected on the embossed material (col. 3, lines 23-30) in order to allow marks of authenticity to be produced (col. 2, lines 59-60).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified at least one positive projection of Larsson, as already modified by Staley, to comprise a shading structure means as taught by Boegli in order to allow marks of authenticity to be produced.

	Regarding claim 12, Larsson, as modified by Staley and Boegli, further teaches that the shading structure means comprises providing pixelizing embossing structures (col. 5, lines 27-29).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
2/11/2021